Title: [Diary entry: 27 April 1787]
From: Washington, George
To: 

27th. In the morning the Wind was at No. Wt.—at Noon So. W. and at Night calm. Many Fish caught to day—no demand for them. At the Ferry, the plows were listing, and the People grubbing in the New ground. Drill plow sent for to begin Corn planting, preceeded by the harrow. At French’s, the People were grubbing and cleaning along the sides of the Meadow—two plows at Muddy hole and a harrow at Dogue run. At Dogue run, The Women were hoeing the enclosed Tobacco ground for Corn—1 Plow listing, and 4 harrows putting in grass Seeds at the rate of  gallns. of Orchard Grass,  quarts of red Clover, and  qts. of Timothy to the Acre on the Wheat and rye in field No. 1. At Muddy hole, Planted half an acre of the Sweet Potatoes one half of which (containing 1240 hills) were in Hills, the other half was in rows 4 feet apart—The cuttings about 6 inches apart in the Rows; which were marked by the Plow. To plant the hills (with 2 or 3 cuttings in each) it took 1½ Bushl.; a bushl. of wch. was had from Marshalls Neg[roe]s, and the remaining half bushl. was of those brot. from York River. Those in drills (14 in number) took a bushel and a peck—the Bushel had from Marshalls People and the Peck fm. my old Negro fellow Jupiter. Finished planting the Seed of the honey locust, began on the  instt. Breaking the remainder of the Turnip patch at the home house for Oats and grass Seeds.